427 F.2d 1175
OXFORD INDUSTRIES, INC., Plaintiff-Appellee,v.NYE SYSTEMS, INC., et al., Defendants, Dave Doolittle etal., Defendants-Appellants.
No. 29162.
United States Court of Appeals, Fifth Circuit.
June 17, 1970.

James E. Lehan, Tampa, Fla., A. Frank O'Kelley, Tallahassee, Fla., for defendants-appellants.
C. DuBose Ausley, Tallahassee, Fla., Charles H. Kirbo, A. Felton Jenkins, Jr., Atlanta, Ga., for plaintiff-appellee.
Roy T. Rhodes, Tallahassee, Fla., for Nye Systems, Inc.
Before JONES, WISDOM, and COLEMAN, Circuit Judges.
PER CURIAM.


1
Oxford Industries, Inc., filed suit to enjoin Doolittle and Williges, two former employees, from breaching their employment contracts containing an agreement not to compete with Oxford in certain areas for one year after termination of their employment.  The parties stipulated that the signatures on the contracts were the signatures of Doolittle and Williges.  Notwithstanding this stipulation and admissions in their testimony that they signed the contracts (after having first denied signing), the defendants testified that they did not 'knowingly' sign the employment contracts.  Neither Doolittle nor Williges presented any evidence to explain how his signature came to appear on his contract.  The district court held that in the absence of any proof of accident, fraud, or mistake, the defendants were bound by their contracts.  The court held that the contracts were enforceable under Florida law and granted a preliminary injunction against the defendants.


2
The only question for review is whether the trial court abused its discretion in granting the preliminary injunction against the defendants-appellants.  We hold that there was no abuse of discretion; the record amply supports the issuance of the injunction.  There is no merit to any of the defendants' contentions.


3
The judgment is affirmed.